Title: Enclosure: James McHenry to Philemon Dickinson, [3 September 1800]
From: McHenry, James
To: Dickinson, Philemon


[Baltimore, September 3, 1800]
In Maryland from causes which you will easily comprehend it will be extremely difficult, if at all possible to bring the federalists generally into vigorous action, in favour of Mr. Adams, and yet from the force of the impulse which has been given to the people before the subject could be understood, it is likely, whether the electors be chosen by the people, or the Legislature, that Mr. Adams and General Pinckney will have each an equal number of votes. If by the people in their legal districts, the votes on the federal side may fall four short of the whole number for these candidates: If by the Legislature the whole number will be given to each. But it is most likely, from present appearances the choice of electors will be left to the people under the existing law owing to the growing lukewarmness respecting Mr. Adams.
I understand from good authority that we shall have at least five federal votes, (with a prospect of two more) in N. Carolina, and whether the Legislature of S. Carolina shall be federal or otherwise that General Pinckney will have all the votes to which this State is intitled.
What do you think of Mr Adams’s letter dated the 2d of May 1792, as it is published in the Aurora of the 28 & 29 ulto. This is the letter upon which I understand Duane & his party ⟨desired⟩ to prove British influence in our councils.
For my own part, I see in this letter no such evidence, but a new proof if such had been wanted, of the eternal vanity of its writer, his inextinguishable thirst for office, and deadly enmity to every man likely to become his rival or competiter.
The Duke of Leeds, to whom perhaps, nothing better occurred to say to our minister (our present chief and to whom I presume politeness might require he should say something), asks him a very innocent and natural question respecting two of his countrymen, who had been the Dukes class-mates, having received their education in England, as you know was customary before the revolution with the sons of men of fortune, particularly at the Southward. This question for it does not appear that there was further conversation on any subject, induces the letter writer to conclude, that Thomas Pinckney, one of the gentlemen inquired after by the Duke, “has many powerful old friends in England.” What a conclusion this from such a circumstance? Shall we most admire its weakness, or permit ourselves to suppose its object and intention wicked and malicious?
The next idea of the letter writer is equally sagacious and profound. It is couched in a kind of question, which includes a direct insinuation, that if an American citizen, has been known to an English Lord, at school, and that Lord, in or out of the ministry, twenty or thirty years after (revolution too intervening which tried this citizens principles) shall in a friendly manner inquire about his welfare or health, that this said citizen must be a contaminated person and unfit to be trusted as a minister at St. James’s. Is this the observation of a great mind, of a man of sense and experience, or of a dolard or designing little politician?
Again Mr. Thomas Pinckney’s family contributed to limit his (Mr Adams’s) commission of minister to the Court of London to three years, “In Order To make way for Themselves to succeed me.”
This charge, I can assure you, for I was then a member of Congress and voted for the limitation, is unfounded.
The resolution which directed that no commission of a minister, to any foreign court should continue in force more than three years, was brought up on the 17 Feby 1785, (see the Journals of Congress) upon a motion made by Mr Charles Pinckney of South Carolina (now a Senator in Congress) seconded by Mr. Howel, a member from Rhode Island. Mr. Jacob Read (the present Senator in Congress) a member from S. Carolina, seconded by Mr Hardy a member from Virginia, moved to postpone this motion, in order, to introduce a resolution declaring it impolitic and unnecessary to fix any determinate time to the continuation of a foreign minister in office. This motion was negatived. By what States? New Hampshire Massachusetts, Rhode Island, Connecticut, New York New Jersey, Maryland & South Carolina. The restrictive motion was put and lost also. The States in its favour were New Hampshire, Massachusetts, Rhode Island, Connecticut, New York & S. Carolina. Against it New Jersey Virginia & No. Carolina. Next day (18th) the restrictive motion was renewed and carried (after an attempt to dismiss it by a question of order) by the votes of the States of New Hampshire, Massachusetts, Rhode Island, Connecticut, New York, Pennsylvania & S. Carolina (Mr Read against and Bull & Pinckney for it).
On the 24 Feby. following, Mr Adams, was elected minister Plenipotentiary to the Court of G. Britain upon the nomination of Mr Howel, who had seconded the motion of limitation, no other person (recollected to have been) in nomination.
You will perceive from this statement that the measure or restrictive resolution, was supported and voted for by what was then called the Eastern phalanx and that neither General Pinckney nor his brother Thomas Pinckney were members of Congress or could have influenced the Eastern votes on the occasion.
It will be recollected, by those conversant in the political history of that period, that there existed in Congress opinions, that Mr Adams, was not qualified from certain foibles and defects in character, to manage unaided and alone prudently and successfully the interests of the United States.
This creature then of the imagination, these abominable suspicions constitute a “long intrigue” of “the Pinckney family” and therefore “I knowing as I do the long intrigue, and suspecting as I do much British influence in the appointment (of Tho. Pinckney in 1792) were I in an Executive department, I should take the liberty to keep a vigilant eye upon them” the family of the Pinckneys.
Is it possible, for low ambition, envy and ridiculous vanity to go further in associating and combining malignant suspicions to wound the character of a fellow citizen? And will it be practicable, after the public shall have come to the knowledge and duly weighed the matter of this extraordinary letter, for the friends of Mr. Adams to keep him from sinking in the opinion of every man of sense, integrity and candour; or rather will then any friends remain to him among the sound and well judging part of the community after so plain and perspicuous an exposure by himself of his real character?
To whom must the British Influence which this letter writer suspects be applied? To General Washington the then President, to the Senate, to the heads of Departments or any of them? This he leaves in doubt or to be ascribed to all or either as his correspondent or readers may incline.
